              Case 2:21-cr-00040-MCE Document 28 Filed 07/30/21 Page 1 of 5

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 DMITRIY SLAVIN
   Trial Attorney
 7 Counterterrorism Section
   US Department of Justice
 8 Washington, DC

 9 Attorneys for Plaintiff
   United States of America
10

11                               IN THE UNITED STATES DISTRICT COURT

12                                  EASTERN DISTRICT OF CALIFORNIA

13
     UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-0040 MCE
14
                                  Plaintiff,             AMENDED STIPULATION AND [PROPOSED]
15                                                       PARTIAL UNSEALING AND PROTECTIVE
                            v.                           ORDER RE: DISCOVERY MATERIALS
16
     MURAT KURASHEV,
17
                                  Defendant.
18

19
                                               I.    STIPULATION
20
            It is hereby stipulated and agreed by the parties and their respective counsel, as follows:
21
            1. Discovery in the above-entitled case encompasses various reports, videos, photographs, the
22
     on-line communications and postings by the defendant and unindicted co-conspirators, among other
23
     materials.
24
            2. The Discovery Materials (“Discovery Materials”) to be produced were obtained by way of a
25
     multiple agency law enforcement investigation, including on-going undercover operations, open source
26
     searches, search warrants, and other legal process. Some of these materials, including the search
27
     warrant affidavits, provide specific details about sources and methods of on-going law enforcement
28


      STIPULATION AND PROTECTIVE ORDER                   1
              Case 2:21-cr-00040-MCE Document 28 Filed 07/30/21 Page 2 of 5

 1 investigations into individuals other than the defendant, as well as, personal identifying information.

 2          3. The FBI obtained ten (10) search warrants (“Search Warrant Materials”) in the Eastern

 3 District of California for various social media accounts and other electronic media, Kurashev’s

 4 residence, vehicles, electronic devices used by the defendant and the defendant’s person. These search

 5 warrants remain under seal. The United States requests that the Court allow disclosure of the sealed

 6 Search Warrant Materials, to counsel for defendant Murat Kurashev. The government will provide

 7 counsel with the documents filed pertaining to these search warrants. No action is required by the

 8 Clerk’s Office at this time, and the government requests that the Search Warrant Materials remain sealed

 9 on the ECF system.

10          4. This Court may for good cause subject criminal discovery to a protective order, under the

11 Federal Rules of Criminal Procedure, EDCA Local Rule 141.1, and its general supervisory authority.

12 Federal Rule of Criminal Procedure 16(d)(1) expressly authorizes the Court to issue protective orders:

13 “At any time, the court may for good cause, deny, restrict or defer discovery or inspection, or grant other

14 appropriate relief. Courts have held that there is good cause to enter a protective order under Rule 16(d)

15 where the discovery at issues reveals details, sources, and methods of on-going law enforcement

16 investigations.” See e.g. United States v. Panas, 738 F.2d 278, 285-86 (8th Cir. 1984); United States v.

17 Smith, 985 F.Supp. 2d 506, 531 (S.D.N.Y. 2013).

18          5. The Discovery Materials in this case are classified as either “General Discovery Materials” or

19 “Sensitive Discovery Materials.” Broadly, Sensitive Discovery Materials include but are not limited to

20 the following: the personal identifying information of any person, including financial account numbers,
21 other than the defendant, any information that would reveal ongoing law enforcement investigations,

22 and the sealed Search Warrant Materials. More specifically, Sensitive Discovery Materials also includes

23 information that contains references to law enforcement agencies other than the FBI, contains any

24 communications involving undercover law enforcement employees, reveals the social media platforms

25 used by law enforcement agencies, or reveals any other details, sources, and methods of on-going

26 investigations. General Discovery encompasses all other information provided by United States during

27 the discovery process.

28          6. The parties agree that a protective order in this case is appropriate to protect Sensitive


      STIPULATION AND PROTECTIVE ORDER                    2
               Case 2:21-cr-00040-MCE Document 28 Filed 07/30/21 Page 3 of 5

 1 Discovery Materials. The United States will clearly delineate which materials provided are General and

 2 Sensitive Discovery Materials. If, after reviewing the discovery, the defense disagrees with any

 3 designations, the parties will meet and confer to attempt to resolve the disputes. If the parties cannot

 4 resolve the dispute, the defense reserves the right to challenge the designation in court.

 5          7. Counsel shall not disclose any of the Sensitive Discovery Materials to any person or entity

 6 other than their client, Murat Kurashev or attorneys, law clerks, paralegals, secretaries, experts,

 7 consultants, interpreters, or investigators involved in the representation of counsel’s client in this case.

 8 The Sensitive Discovery Materials may not be disseminated to any witness or potential witness without

 9 further authorization from the Court.

10          8. The Sensitive Discovery Materials may only be used in connection with the potential

11 litigation associated with these materials and for no other purpose until further order of the Court. The

12 Sensitive Discovery Materials are now and will forever remain the property of the United States

13 Government. Kurashev’s Counsel will return the Sensitive Discovery Materials to the United States or

14 certify that it has been shredded or otherwise destroyed at the conclusion of the case.

15          9. Counsel shall store the Sensitive Discovery Materials in a secure place and will use

16 reasonable care to ensure that it is not disclosed to third persons in violation of this agreement. Counsel

17 shall also store the General Discovery Materials in a secure location and take care to avoid inadvertent

18 disclosure. Counsel shall ensure that any documents within the General Discovery Materials that will be

19 sent to a detention facility are appropriately redacted to protect third parties.

20          10. If counsel releases custody of any of the Sensitive Discovery Materials, or authorized copies

21 thereof, to any person or entity described in paragraph 7, counsel shall provide such recipients with

22 copies of this Order and advise that person that the discovery is the property of the United States

23 Government, that the discovery and information therein may only be used in connection with the

24 litigation of this case and for no other purpose, and that an unauthorized use of the discovery may

25 constitute a violation of law and contempt of court.

26          11. Sensitive Discovery Materials, while in the custody and control of counsel, may be reviewed

27 by Murat Kurashev. It may also be reviewed by investigators and translators/interpreters on staff or

28 formally hired by counsel. Murat Kurashev is prohibited from copying the Sensitive Discovery


       STIPULATION AND PROTECTIVE ORDER                   3
              Case 2:21-cr-00040-MCE Document 28 Filed 07/30/21 Page 4 of 5

 1 Materials or maintaining personal copies of them.

 2          12. Counsel shall each be responsible for advising their client, employees, and other members of

 3 the legal team of the contents of this Stipulation and Order. Counsel shall obtain a signed statement

 4 from each individual listed in paragraph 7 indicating their agreement to abide by the terms and

 5 conditions of this order and provide copies of those statements to the United States.

 6          13. This stipulation and order shall not prevent Counsel for Kurashev from otherwise using the

 7 General and Sensitive Discovery Materials to investigate or prepare for its case. Defense counsel may

 8 use the General and Sensitive Discovery Materials to support any motion, direct examination, cross-

 9 examination, etc., but may not attach any of the Sensitive Discovery Materials as an exhibit to any

10 motion without an accompanying motion to seal. Furthermore, any references to the Sensitive Materials

11 must be appropriately anonymized or redacted in any public filing. Counsel for the parties will meet and

12 confer prior to any such filing.

13

14          IT IS SO STIPULATED.

15

16   Dated: July 29, 2021                                   PHILLIP A. TALBERT
                                                            Acting United States Attorney
17

18                                                   By: /s/ HEIKO P. COPPOLA
                                                         HEIKO P. COPPOLA
19                                                       Assistant United States Attorney
20
21                                                          /s/ HAYES GABLE
                                                            HAYES GABLE
22                                                          Counsel for Murat Kurashev
23

24

25

26

27

28


      STIPULATION AND PROTECTIVE ORDER                  4
             Case 2:21-cr-00040-MCE Document 28 Filed 07/30/21 Page 5 of 5

 1                                        [PROPOSED] ORDER
           For good cause shown, the stipulation of counsel in the above-entitled case, is approved and
 2

 3
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 4

 5 Date: July 29, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND PROTECTIVE ORDER                 5
